Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered July 6, 1988, upon a verdict convicting defendant of the *700crimes of burglary in the second degree, burglary in the third degree (two counts), grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree.
We reject defendant’s claim that false testimony was admitted during trial depriving him of due process of law. Although a witness gave an incorrect answer to a question by the prosecutor, the question was reasked in front of the jury at defense counsel’s request and resulted in the correct answer being given. No further instructions were requested of County Court. Furthermore, it is evident that no improper motive impelled the prosecutor to ask the question (see, People v Scott, 144 AD2d 503, lv denied 73 NY2d 982). As to the motion to dismiss for the alleged failure to notify defendant of his right to testify before the Grand Jury, that was properly denied as untimely (see, CPL 190.50 [5] [c]). Defendant’s remaining contentions have been reviewed and found to be lacking in merit.
Judgment affirmed. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.